DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims
	Claims 1, 3-6, 8 and 9 as amended on 5/31/2022 are pending and under examination in the instant office action.
Response to Arguments
Applicant’s arguments filed on 5/31/2022 with respect to the claims as amended on 5/31/2022 have been fully considered and are persuasive. 
Deposit requirement has been met in the papers filed on 5/31/2022 (deposit statement) and in papers filed on 6/17/2020 (deposit receipts).
  The rejections of claims under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2013/178947 (De Brueker et al), under 35 U.S.C. 102 (a) (2) as being anticipated by US 9,980,989 (De Brueker et al) and under 35 U.S.C. 103 as being unpatentable over US 9,980,989 (De Brueker et al), WO 2013/178947 (De Brueker et al) and Giarma et al (Fish and Shelfish Immunology, 2017, 66, pages 163-172) have been withdrawn in view of Applicants’ arguments that the cited documents by De Brueker do not disclose the use of claimed strains in the same specific combination of 4 specific strains and because the instant specification demonstrates that placing the specific combination of 4 claimed specific strains in direct contact with eggs of farmed oviparous aminals limits impact of pathogenic pressure (par. 0109), provides for weight gain improvement of farmed oviparous animals hatched from the treated eggs and reduces mortality (par. 0129).
Claims 1, 3-6, 8 and 9 are free from prior art and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
July 29, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653